 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “First Amendment”) is made and
entered into as of May 1, 2015 (the “Effective Date”) by and between Quest
Solution, Inc., a Delaware corporation (the “Company”), and Jason Griffith, an
individual (the “Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective November 20, 2014 (the “Employment Agreement”);

 

WHEREAS, pursuant to Section 10.4 of the Employment Agreement, the Employment
Agreement may be amended by a written instrument executed by both Executive and
the Company; and

 

WHEREAS, the parties wish to amend the Employment Agreement.

 

NOW, THEREFORE, the parties agree that Sections 1.1 and 3.6 of the Employment
Agreement are amended and restated in their entirety as follows:

 

1.1 Position. Executive shall serve as the Company’s Executive Vice President of
Strategy and Acquisitions with such duties as are customarily associated with
the position of an Executive Vice President. Notwithstanding the foregoing,
Executive shall report to and perform the specific duties and responsibilities
assigned to him by the Company’s Chief Executive Officer.

 



3.6 Key Man Life Insurance. The Company will maintain and will pay the premiums
on a key-man term life insurance policy on the life of the Employee. Such policy
shall (a) be in the amount of not less than $1.0 million, and (b) remain in full
force and effect for the Term, or until the expiration of the term of said
policy, if sooner. The Executive will cooperate with the Company in securing the
insurance policy by submitting to all required medical examinations, supplying
all information and executing all documents required in order for the Company to
secure the insurance. Each of the Executive and the Company agrees to take
whatever action is reasonably required by the insurer to maintain such policy in
full force and effect for such time. Upon the termination of the Executive’s
employment hereunder for any reason, the Company shall assign to the executive
any and all rights which it may have in and to said insurance policy for the
value of the prepaid unearned premium thereof. Consequently, any premium
payments due starting the month following the Executive’s termination of
employment will be the responsibility of the Executive and any cash value will
be taxable to the Executive at that time. Should the Company determine at any
point in time to cancel the policy, Executive will have the Right of First
Refusal to buy the insurance policy at the then fair market value of the Policy.

  

Except as otherwise explicitly set forth herein, all other terms and conditions
of the Employment Agreement remain in effect. In the event of a conflict between
this First Amendment and the Employment Agreement, this First Amendment shall
govern.

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to the
Employment Agreement as of the date first above written.

 

  QUEST SOLUTION, INC.       By: /s/ Scot Ross   Name: Scot Ross   Title: Chief
Financial Officer         EXECUTIVE       By: /s/ Jason F. Griffith   Name:
JASON F. GRIFFITH

 



 

 

 

 

 

